Exhibit 10.1
 
 
AMENDED AND RESTATED EXECUTIVE SALARY
CONTINUATION AGREEMENT
 
THIS AGREEMENT, made and entered into this 17th day of October, 2007, by and
between Wellesley Bank, a bank organized and existing under the laws of the
Commonwealth of Massachusetts (hereinafter referred to as the “Bank”), and
Thomas J. Fontaine, an Executive of the Bank (hereinafter referred to as the
“Executive”), a member of a select group of management and highly compensated
employees of the Bank shall amend and restate the Executive Salary Continuation
Agreement effective June 1, 2007.
 
WHEREAS, the Executive has been and continues to be a valued Executive of the
Bank;
 
WHEREAS, the purpose of this Agreement is to further the growth and development
of the Bank by providing the Executive with supplemental retirement income, and
thereby encourage the Executive’s productive efforts on behalf of the Bank and
the Bank’s depositors, and to align the interests of the Executive and those
depositors.
 
WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s Beneficiary in the event of the
Executive’s death pursuant to this Agreement;
 
ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or Beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code and guidance or regulations issued thereunder, prior to actual receipt of
benefits; and
 
THEREFORE, it is agreed as follows:
 
I.      EFFECTIVE DATE
 
The Effective Date of this Agreement shall be June 1,2007.
 
II.    FRINGE BENEFITS
 
The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.
 
 
 

--------------------------------------------------------------------------------

 
 
III.  DEFINITIONS
 
       A.      Beneficiary:
 
The Executive shall have the right to name a Beneficiary of the Death Benefit.
The Executive shall have the right to name such Beneficiary at any time prior to
the Executive’s death and submit it to the Plan Administrator (or Plan
Administrator’s representative) on the form provided. Once received and
acknowledged by the Plan Administrator, the form shall be effective. The
Executive may change a Beneficiary designation at any time by submitting a new
form to the Plan Administrator. Any such change shall follow the same rules as
for the original Beneficiary designation and shall automatically supersede the
existing Beneficiary form on file with the Plan Administrator.
 
If the Executive dies without a valid Beneficiary designation on file with the
Plan Administrator, death benefits shall be paid to the Executive’s estate.
 
If the Plan Administrator determines in its discretion that a benefit is to be
paid to a minor, to a person declared incompetent, or to a person incapable of
handling the disposition of that person’s property, the Plan Administrator may
direct distribution of such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.
 
       B.      Change in Control:
 
“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation Section 1.409A-3(i)(5) or any subsequently
applicable Treasury Regulation. The formation of a mutual holding company shall
not constitute a Change in Control event.
 
       C.      Discharge For Cause:
 
The term “For Cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) the commission of a felony or gross misdemeanor
involving fraud or dishonesty; (ii) the willful violation of any banking law,
rule, or banking regulation (other than a traffic violation or similar offense);
(iii) an intentional failure to perform stated duties; or (iv) a breach of
fiduciary duty involving personal profit. If a dispute arises as to discharge
“For Cause,” such dispute shall be resolved by arbitration as set forth in this
Agreement. In the alternative, if the Executive is permitted to resign due to
inappropriate conduct as defined above, the Board of Directors may vote to deny
all benefits. A majority decision by the Board of Directors is required for
forfeiture of the Executive’s benefits.
 
 
2

--------------------------------------------------------------------------------

 
 
       D.      Plan Year:
 
Any reference to “Plan Year” shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term “Plan Year” shall mean
the period from the Effective Date to December 31st of the year of the Effective
Date.
 
       E.      Restriction on Timing of Distribution:
 
Notwithstanding any provision of this Agreement to the contrary, distributions
to the Executive may not commence earlier than six (6) months after the date of
a Separation from Service, as that term is used under Section 409A if, pursuant
to Internal Revenue Code Section 409A, the Executive is considered a “specified
employee” under Internal Revenue Code Section 416(i), of the Bank if any stock
of the Bank is publicly traded on an established securities market or otherwise.
In the event a distribution is delayed pursuant to this paragraph, the
originally scheduled payment shall be delayed for six (6) months, and shall
commence instead on the first day of the seventh month following Separation from
Service. If payments are scheduled to be made in installments, the first six
(6) months of installment payments shall be delayed, aggregated, and paid
instead on the first day of the seventh month, after which all installment
payments shall be made on their regular schedule. If payment is scheduled to be
made in a lump sum, the lump payment shall be delayed for six (6) months and
instead be made on the first day of the seventh month.
 
       F.      Retirement Date:
 
“Retirement Date” shall mean the later of the Executive’s sixty-fifth
(65th) birthday or Separation from Service.
 
       G.      Normal Retirement Age:
 
“Normal Retirement Age” shall mean the date on which the Executive attains age
sixty-five (65).
 
 
3

--------------------------------------------------------------------------------

 
 
       H.      Separation from Service:
 
“Separation from Service” shall mean the Executive has experienced a termination
of employment with the Bank. For purposes of this Agreement, whether a
termination of employment or service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an Executive or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an Executive or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than 36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Executive continues
to be treated as an Executive for other purposes (such as continuation of salary
and participation in Executive benefit programs), whether similarly situated
service providers have been treated consistently, and whether the Executive is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. An Executive will be presumed not to
have separated from service where the level of bona fide services performed
continues at a level that is fifty percent (50%) or more of the average level of
service performed by the Executive during the immediately preceding thirty-six
(36) month period.
 
IV.  RETIREMENT BENEFIT
 
Upon attainment of the Retirement Date, the Bank, shall pay the Executive a lump
sum benefit amount, equivalent to a fifteen (15) year benefit, equal to
eighty-five percent (85%) of the Executive’s highest W-2 compensation earned by
the Executive in any calendar year of employment with the Bank plus any
reductions from the Executive’s personal contributions to a qualified retirement
plan (401(k), less the following: (i) the Bank’s portion of social security
benefits; (ii) the Bank’s qualified defined benefit plan; and (iii) the Bank’s
match in the Bank provided 401(k) plan. W-2 wages shall include all compensation
including salary, bonuses, and other compensation plus any reductions for salary
deferred as a contribution by the Executive to the Bank provided 401(k) plan and
any salary reductions attributed to the Executive’s contributions to the Bank’s
medical savings plan. Said benefit shall be paid thirty (30) days following the
Executive’s Separation from Service.
 
V.   DEATH BENEFIT
 
In the event the Executive should die at any time after the Effective Date of
this Agreement, the Bank will pay the accrued balance on the date of death, of
the Executive’s Accrued Liability Retirement Account in one (l) lump sum to the
Executive’s Beneficiary. Said payment due hereunder shall be made within sixty
(60) days of the Executive’s death.
 
 
4

--------------------------------------------------------------------------------

 
 
VI.  BENEFIT ACCOUNTING/ ACCRUED LIABILITY RETIREMENT ACCOUNT
 
The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
Accrued Liability Retirement Account for the Executive into which appropriate
reserves shall be accrued. The Bank and the Executive agree that calculations
impacting the reserve account and payment under this Agreement shall be made,
when applicable, using a discount rate of six and one quarter percent (6.25%).
 
VII.VESTING
 
The Executive shall be one hundred percent (100%) vested in the Accrued
Liability Retirement Account from the Effective Date of this Agreement.
 
VIII. TERMINATION OF EMPLOYMENT
 
In the event that the employment of the Executive shall terminate prior to the
Normal Retirement Age, by the Executive’s voluntary action, or by the
Executive’s discharge by the Bank with or without cause, then the Bank shall pay
to the Executive an amount of money equal to balance of the Executive’s Accrued
Liability Retirement Account on the date of Separation from Service. Such
balance shall be paid in one (1) lump sum the first day of the second month
following said Separation from Service.
 
IX.  CHANGE IN CONTROL
 
Upon a Change in Control, the Executive shall become one hundred percent
(100%) vested in the Retirement Benefit. The Executive shall receive the
Retirement Benefit as if the Executive had been continuously employed by the
Bank until the Executive’s Normal Retirement Age. Such benefit shall be paid in
accordance with Paragraph IV, commencing on the first day of the month following
the Executive’s Normal Retirement Age.
 
X.   RESTRICTIONS ON FUNDING
 
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Executive,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.
 
 
5

--------------------------------------------------------------------------------

 
 
The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the extent, nature and method of such funding. Should the Bank
elect to fund this Agreement, in whole or in part, through the purchase of life
insurance, mutual funds, disability policies or annuities, the Bank reserves the
absolute right, in its sale discretion, to terminate such funding at any time,
in whole or in part. At no time shall any Executive be deemed to have any lien,
right, title or interest in any specific funding investment or assets of the
Bank.
 
If the Bank elects to invest in a life insurance, disability or annuity policy
on the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.
 
XII.  MISCELLANEOUS
 
       A.     Alienability and Assignment Prohibition:
 
Neither the Executive nor any Beneficiary under this Agreement shall have any
power or right to transfer, assign, anticipate, hypothecate, mortgage, commute,
modify or otherwise encumber in advance any of the benefits payable hereunder
nor shall any of said benefits be subject to seizure for the payment of any
debts, judgments, alimony or separate maintenance owed by the Executive or the
Executive’s Beneficiary, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.
 
       B.      Amendment or Revocation:
 
Subject to Paragraph XIV, it is agreed by and between the parties hereto that,
during the lifetime of the Executive, this Agreement may be amended or revoked
at any time or times, in whole or in part, by the mutual written consent of the
Executive and the Bank. Any such amendment shall not be effective to decrease or
restrict any Executive’s accrued benefit under this Agreement, determined as of
the date of amendment, unless agreed to in writing by the Executive, and
provided further, no amendment shall be made, or if made, shall be effective, if
such amendment would cause the Agreement to violate Internal Revenue Code
Section 409A.
 
       C.      Applicable Law:
 
The validity and interpretation of this Agreement shall be governed by the laws
of the Commonwealth of Massachusetts.
 
 
6

--------------------------------------------------------------------------------

 


       D.      Binding Obligation of the Bank and any Successor in Interest:
 
The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agree, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.
 
       E.      Gender:
 
Whenever in this Agreement words are used in the masculine or neutral gender,
they shall be read and construed as in the masculine, feminine or neutral
gender, whenever they should so apply.
 
       F.      Headings:
 
Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.
 
       G.      Not a Contract of Employment:
 
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.
 
       H.      Opportunity to Consult with Independent Advisors:
 
The Executive acknowledges that he has been afforded the opportunity to consult
with independent advisors of his choosing including, without limitation,
accountants or tax advisors and counsel regarding both the benefits granted to
him under the terms of this Agreement and the: (i) terms and conditions which
may affect the Executive’s right to these benefits; and (ii) personal tax
effects of such benefits including, without limitation, the effects of any
federal or state taxes, Section 280G of the Code, Section 409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.
 
 
7

--------------------------------------------------------------------------------

 
 
       I.      Partial Invalidity:
 
If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.
 
       J.      Permissible Acceleration Provision:
 
Under Treasury Regulation Section 1.409A-3(j)(4), a payment of deferred
compensation may not be accelerated except as provided in regulations by the
Internal Revenue Code. This Agreement allows all permissible payment
accelerations under 1.409A-3(j)(4) that include but are not limited to payments
necessary to comply with a domestic relations order, payments necessary to
comply with certain conflict of interest rules, payments intended to pay
employment taxes, and other permissible payments are allowed as permitted by
statute or regulation.
 
       K.     Subsequent Changes to Time and Form of Payment:
 
The Bank may permit subsequent changes to the time and form of payment. Any such
change shall be considered made only when it becomes irrevocable under the terms
of the Agreement. Any subsequent time and form of payment changes will be
considered irrevocable not later than thirty (30) days following acceptance of
the change by the Plan Administrator, subject to the following rules:
 

 
a. 
the subsequent change may not take effect until at least twelve (12) months
after the date on which the change is made;

 

 
b. 
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the change is made is deferred for a period of not less
than five (5) years from the date such payment would otherwise have been paid;
and

 

 
c. 
in the case of a payment made at a specified time, the change must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.

 
 
8

--------------------------------------------------------------------------------

 


       L.      Tax Withholding:
 
The Bank shall withhold any taxes that are required to be withheld from the
benefits provided under this Agreement. The Executive acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).
 
XIII. ADMINISTRATIVE AND CLAIMS PROVISIONS
 
       A.     Plan Administrator:
 
The “Plan Administrator” of this Agreement shall be Wellesley Bank. As Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement. The Plan Administrator may delegate to others
certain aspects of the management and operation responsibilities of the
Agreement including the employment of advisors and the delegation of ministerial
duties to qualified individuals.
 
       B.      Claims Procedure:
 
a.     Filing a Claim for Benefits:
 
Any insured, Beneficiary, or other individual, (“Claimant”) entitled to benefits
under this Agreement will file a claim request with the Plan Administrator. The
Plan Administrator will, upon written request of a Claimant, make available
copies of all forms and instructions necessary to file a claim for benefits or
advise the Claimant where such forms and instructions may be obtained. If the
claim relates to disability benefits, then the Plan Administrator shall
designate a sub-committee to conduct the initial review of the claim (and
applicable references below to the Plan Administrator shall mean such
sub-committee).
 

 
b. 
Denial of Claim:

 
A claim for benefits under this Agreement will be denied if the Bank determines
that the Claimant is not entitled to receive benefits under the Agreement.
Notice of a denial shall be furnished the Claimant within a reasonable period of
time after receipt of the claim for benefits by the Plan Administrator. This
time period shall not exceed more than ninety (90) days after the receipt of the
properly submitted claim. In the event that the claim for benefits pertains to
disability, the Plan Administrator shall provide written notice within
forty-five (45) days. However, if the Plan Administrator determines, in its
discretion, that an extension of time for processing the claim is required, such
extension shall not exceed an additional ninety (90) days. In the case of a
claim for disability benefits, the forty-five (45) day review period may be
extended for up to thirty (30) days if necessary due to circumstances beyond the
Plan Administrator’s control, and for an additional thirty (30) days, if
necessary. Any extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.
 
 
9

--------------------------------------------------------------------------------

 
 

 
c. 
Content of Notice:

 
The Plan Administrator shall provide written notice to every Claimant who is
denied a claim for benefits which notice shall set forth the following:
 
(i.)  The specific reason or reasons for the denial;
 

 
(ii.) 
Specific reference to pertinent Agreement provisions on which the denial is
based;

 

 
(iii.) 
A description of any additional material or information necessary for the
Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and

 

 
(iv.) 
Any other information required by applicable regulations, including with respect
to disability benefits.

 

 
d. 
Review Procedure:

 
The purpose of the Review Procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator for a full and fair review. The Claimant, or his duly authorized
representative, may:
 

 
(i.) 
Request a review upon written application to the Plan Administrator. Application
for review must be made within sixty (60) days of receipt of written notice of
denial of claim. If the denial of claim pertains to disability, application for
review must be made within one hundred eighty (180) days of receipt of written
notice of the denial of claim;

 

 
(ii.) 
Review and copy (free of charge) pertinent Agreement documents, records and
other information relevant to the Claimant’s claim for benefits;

 
 
10

--------------------------------------------------------------------------------

 
 

 
(iii.) 
Submit issues and concerns in writing, as well as documents, records, and other
information relating to the claim.

 

 
e. 
Decision on Review:

 
A decision on review of a denied claim shall be made in the following manner:
 

 
(i.) 
The Plan Administrator may, in its sole discretion, hold a hearing on the denied
claim. If the Claimant’s initial claim is for disability benefits, any review of
a denied claim shall be made by members of the Plan Administrator other than the
original decision maker(s) and such person(s) shall not be a subordinate of the
original decision maker(s). The decision on review shall be made promptly, but
generally not later than sixty (60) days after receipt of the application for
review. In the event that the denied claim pertains to disability, such decision
shall not be made later than forty-five (45) days after receipt of the
application for review. If the Plan Administrator determines that an extension
of time for processing is required, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial sixty (60) day
period. In no event shall the extension exceed a period of sixty (60) days from
the end of the initial period. In the event the denied claim pertains to
disability, written notice of such extension shall be furnished to the Claimant
prior to the termination of the initial forty-five (45) day period. In no event
shall the extension exceed a period of thirty (30) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render the determination on review.

 

 
(ii.) 
The decision on review shall be in writing and shall include specific reasons
for the decision written in an understandable manner with specific references to
the pertinent Agreement provisions upon which the decision is based.

 

 
(iii.) 
The review will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination. Additional considerations shall be required in the case of a
claim for disability benefits. For example, the claim will be reviewed without
deference to the initial adverse benefits determination and, if the initial
adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

 
 
11

--------------------------------------------------------------------------------

 
 

 
(iv.) 
The decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.

 

 
f. 
Exhaustion of Remedies:

 
A Claimant must follow the claims review procedures under this Agreement and
exhaust his or her administrative remedies before taking any further action with
respect to a claim for benefits.
 

 
C. 
Arbitration:

 
If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.
 
Where a dispute arises as to the Bank’s discharge of the Executive “For Cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.
 
 
12

--------------------------------------------------------------------------------

 


XIV. TERMlNATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS
 
The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Any such termination or
modification shall not be effective to decrease or restrict the Executive’s
Accrued Liability Retirement Account under this Agreement, determined as of the
date of amendment, unless agreed to in writing by the Executive, and provided
further, no amendment shall be made, or if made, shall be effective, if such
termination or modification would cause the Agreement to violate Internal
Revenue Code Section 409A. Upon a Change in Control, this paragraph shall become
null and void effective immediately upon said Change in Control.
 
IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.
 
 
WELLESLEY BANK

 
Wellesley, Massachusetts

 

         
/s/ Eloise C. Thibault
 
By:
 
/s/ Theodore F. Parker
Witness
     
(Bank Officer other than Executive) Title
               
/s/ Eloise C. Thibault
     
/s/ Thomas J. Fontaine
Witness
     
Thomas J. Fontaine


 
 
 
 
13

--------------------------------------------------------------------------------

 
 
SECOND AMENDMENT
AMENDED AND RESTATED EXECUTIVE SALARY CONTINUATION AGREEMENT




THIS AMENDMENT, made and entered into as of the 20th day of March, 2012, by and
between Wellesley Bank, a bank organized and existing under the laws of the
Commonwealth of Massachusetts (the “Bank”) and Thomas J. Fontaine, an executive
of the Bank (the “Executive”).


WHEREAS, the Executive and the Bank entered into an Amended and Restated
Executive Salary Continuation Plan, dated as of October 17, 2007 (the
“Agreement”); and


WHEREAS, the Agreement was previously amended to clarify the definition of a
change in control for purposes of the Agreement; and


WHEREAS, the Agreement provides for a retirement benefit based on 85% of the
Executive’s highest Form W-2 compensation, modified by certain enumerated items;
and


WHEREAS, the Executive and the Bank desire to amend the retirement benefit
provision of the Agreement to modify the applicable percentage of Form W-2
compensation from 85% to 75%.


ACCORDINGLY, the Agreement is hereby amended by deleting the first sentence of
Section IV  and replacing it with the following new sentence:


“Upon attainment of the Retirement Date, the Bank shall pay  the Executive a
lump sum benefit amount, equivalent to a fifteen (15) year benefit, equal to
seventy-five percent (75%) of the Executive’s highest W-2 compensation earned by
the Executive in any calendar year of employment with the Bank plus any
reductions from the Executive’s personal contributions to a qualified retirement
plan (i.e., a 401(k) plan), less the following: (i) the Bank’s portion of social
security benefits; (ii) the Bank’s qualified defined benefit plan; and (iii) the
Bank’s match in the Bank provided 401(k) plan.”


IN WITNESS WHEREOF, the parties hereto each acknowledge that each has carefully
read this amendment to the Agreement and executed the original on the date first
set forth above.





   
WELLESLEY BANK
           
/s/ Leslie B. Shea
 
/s/ Theodore F. Parker
Witness
 
For the Bank
                     
EXECUTIVE
           
/s/ Leslie B. Shea
 
/s/ Thomas J. Fontaine
Witness
 
Thomas J. Fontaine

 
 